Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendments to claims 1, 10, 19 and 32 have been entered.
3.	Claims 2-3, 8, 11-12, 17, 20-21 and 26 are rejected.
4.	Accordingly, Claims 1, 4-7, 9-10, 13-16, 18-19, 22-25 and 27-33 are examined.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-10, 13-16, 18-19, 22-25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm

7.	Claims 1, 10 and 19 recite “...enabling said transaction...”, “...enabling reassembly of said...”, “...enabling an approval/disapproval response...”, “...enabling independent transmittal...”
	Claims 9, 18 and 27 “...enabling subsequent reassembly...”
 	The specification does not provide the flow chart/algorithm or steps/procedure for performing this function “enabling” in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
8.	Dependent claims 4-7, 9, 13-16, 18, 22-25, and 27-33 are also rejected since they depend on claims 1, 10 and 19, respectively.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1, 4-7, 9-10, 13-16, 18-19, 22-25 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
11.	Claims 1, 10 and 19 for reciting “...upon each said independent partner network of said array independently identifying and authenticating...enabling said transaction consumer device to independently receive...” However, the enabling step will not be performed because it is conditioned to each of the said independent partner network identifying and authenticating a transaction consumer device associated with said transaction request.
The scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
12.	Claims 1, 10 and 19 for reciting “...enabling reassembly of said at least two data portions on said transaction consumer device to produce said transaction details” It is unclear the manner the consumer device receives this two data portion to produce said 

Therefore, the scope of this claim limitation is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
13.	Claims 1, 10 and 19 for reciting “...enabling an approval/disapproval response of said transaction request to be entered on said transaction consumer device” It is unclear the manner the transaction request is entered without generating or receiving the approval/disapproval response.
Therefore, the scope of this claim limitation is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
14.	Claims 1, 10 and 19 is unclear for reciting in step “h) declining said transaction request based on receiving disapproval responses...” this step does not further limit step “g) as step g) already authorize said transaction request based on receiving approval responses, therefore, step h)

15.	Dependent claims 4-7, 9, 13-16, 18, 22-25, and 27-33 are also rejected since they depend on claims 1, 10 and 19, respectively.



	Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
17.	Claims 1, 4-7, 9-10, 13-16, 18-19, 22-25 and 27-33,  are rejected under 35 U.S.C. 103 as being unpatentable over Orsini et al., (US 2004/0049687 A1) in view of Ovick et al., (US 20130246273 A1).

18.	With respect to claims 1, 10 and 19, Orsini et al., teaches a method, system and a non-transitory computer-readable storage medium, having computer-readable code embodied on the non-transitory computer-readable storage medium, for protecting digital transactions, involving interactions and/or exchanges that require an approval between parties, using a zero-knowledge cyber-notary, comprising:
a CPU for performing computational operations (¶¶ 0063)

a network connection for communicating across a data-exchange protocol system (¶¶ 0062-0065)
a cyber-notary module configured for (¶¶ 0015, 0162):
	a) upon receiving a transaction request for securely performing a transaction wherein said transaction request includes transaction details, cryptographically splitting said transaction details into at least two data portions (Fig. 17 item 1050, ¶¶ 0013-0018, 0281-0283).
Orsini does not explicitly disclose
	b) independently sending at least two exclusive unique portions of said at least two data portions exclusively to each of an array of at least two independent partner networks 
	wherein a given said exclusive unique portion, of said at least two exclusive unique portions, of a given said independent partner network, is neither:
	i) sent, neither whole nor in part, to another said independent partner network other than said given independent partner network;
	nor ii) accessible, neither whole nor in part, to said another independent partner network other than said given independent partner network.
	c) upon each said independent partner network of said array independently identifying and authenticating a transaction consumer device associated with said transaction request, enabling said transaction consumer device to independently receive said at least two data portions from said each independent partner network of said array.

	e) enabling an approval/disapproval response of said transaction request to be entered on said transaction consumer device.
	f) enabling independent transmittal of said approval/disapproval response from said transaction consumer device to said each independent partner network of said array.
	g) authorizing said transaction request based on receiving approval responses from an approval subset of at least two said approval/disapproval responses from said at least two independent partner networks of said array, and 
h) declining said transaction request based on receiving disapproval responses from a disapproval subset of said at least two approval/disapproval responses from said at least two independent partner networks of said array.
	However, Ovick discloses: 
b) independently sending at least two exclusive unique portions of said at least two data portions exclusively to each of an array of at least two independent partner networks 
	wherein a given said exclusive unique portion, of said at least two exclusive unique portions, of a given said independent partner network, is neither:
	i) sent, neither whole nor in part, to another said independent partner network other than said given independent partner network;

	c) upon each said independent partner network of said array independently identifying and authenticating a transaction consumer device associated with said transaction request, enabling said transaction consumer device to independently receive said at least two data portions from said each independent partner network of said array (Fig. 27 and 29, ¶¶ 0099, 0103, 0107, 0109).
	d) enabling reassembly of said at least two data portions on said transaction consumer device to produce said transaction details (¶¶ 0048, 0051).
	e) enabling an approval/disapproval response of said transaction request to be entered on said transaction consumer device (Fig. 29, ¶¶ 0048, 0051)
	f) enabling independent transmittal of said approval/disapproval response from said transaction consumer device to said each independent partner network of said array (Fig. 29, ¶¶ 0048, 0051)
	g) authorizing said transaction request based on receiving approval responses from an approval subset of at least two said approval/disapproval responses from said at least two independent partner networks of said array (Fig. 29, ¶¶ 0048, 0051).
	and h) declining said transaction request based on receiving disapproval responses from a disapproval subset of said at least two approval/disapproval responses from said at least two independent partner networks of said array (Fig. 29, ¶¶ 0048, 0051).


19.	With respect to the limitation “...upon each said independent partner network of said array independently identifying and authenticating a transaction consumer device associated with said transaction request, enabling said transaction consumer device to independently receive said at least two data portions from said each independent partner network of said array” this is a conditional language because this step only be performed when the central system receives at least one transaction. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretations of a system (or apparatus or product) claim having structure that performs a functions, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

20.	With respect to claims 4, 13 and 22, the combination of Orsini in view Ovick teaches all the subject matter as disclosed above in claim 1. Furthermore, Ovick 

21.	With respect to claims 5, 14 and 23, the combination of Orsini in view Ovick teaches all the subject matter as disclosed above in claim 1. Furthermore, Ovick discloses wherein said reassembly of said at least two data portions into said transaction details requires all said data portions from said each independent partner network of said array (¶¶ 0048, 0051). 

22.	With respect to claims 6, 15, 24, 28, 30 and 32, the combination of Orsini in view Ovick teaches all the subject matter as disclosed above in claim 1. Furthermore, Ovick discloses wherein any said data portion cannot be modified by any said independent partner network of said array without being detected (¶¶ 0048, 0051, 0124-0125). 

23.	With respect to claims 7, 16, 25, 29, 31 and 33, the combination of Orsini in view Ovick teaches all the subject matter as disclosed above in claim 1. Furthermore, Orsini discloses wherein said step of independently sending includes independently sending a given, unique hash signature, of said another independent partner network other than said given independent partner network, to said given independent partner network (Fig. 10 item 1115-1125, ¶¶ 0107, 0134, 0161, 0164-0165).

claims 9, 18 and 27, the combination of Orsini in view Ovick teaches all the subject matter as disclosed above in claim 1. Furthermore, Ovick discloses, the method further comprising the step of:
	i) enabling subsequent reassembly of said at least two data portions for a historical transaction record to produce said transaction details of said historical transaction record (¶¶ 0169, 0228).




Conclusion
25.	The prior art made of record and not relied upon:
1)	(US 20210097795 A1) – Nikolay Manchovski, - Method and system for decentralized digital authentication
26. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is 
(571) 272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        
	
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685